NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



SCHOOL BOARD OF POLK COUNTY,           )
                                       )
             Appellant,                )
                                       )
v.                                     )   Case No. 2D17-813
                                       )
FLORIDA CHARTER EDUCATIONAL            )
FOUNDATION, INC., AND POLK             )
CHARTER ACADEMY,                       )
                                       )
             Appellees.                )
                                       )

Opinion filed February 9, 2018.

Appeal from the School Board of Polk
County, Florida.

W. A. Crawford of Boswell &
Dunlap, LLP, Bartow, for Appellant.

Edward J. Pozzuoli and Stephanie
Alexander of Tripp Scott, P.A., Fort
Lauderdale, for Appellees.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and SLEET and BADALAMENTI, JJ., Concur.